Exhibit 99 CONTACT: BOB READY OR FOR IMMEDIATE RELEASE RON STOWELL DATE: APRIL 28, 2011 (513) 793-3200 LSI INDUSTRIES INC. REPORTS OPERATING RESULTS FOR THE THIRD QUARTER AND NINE MONTHS ENDED MARCH 31, 2011, AND DECLARES REGULAR QUARTERLY CASH DIVIDEND Cincinnati, OH; April 28, 2011 – LSI Industries Inc. (NASDAQ:LYTS) today: · reported third quarter net sales of $64,628,000, an increase of 21% as compared to the same period of the prior fiscal year; · reported third quarter net income of $2,115,000 or $0.09 per share, as compared to a net loss of $(2,532,000) or $(0.10) per share for the same period of the prior fiscal year; · reported nine month net sales of $219,284,000, an increase of 15% as compared to the same period of the prior fiscal year; · reported nine month net income of $9,331,000 or $0.38 per share, as compared to net income of $697,000 or $0.03 per share for the same period of the prior fiscal year; and · declared a regular quarterly cash dividend of $0.05 per share payable May 17, 2011 to shareholders of record May 10, 2011. Financial Highlights (In thousands, except per share data; unaudited) Three Months Ended March 31 Nine Months Ended March 31 % Change % Change Net Sales $ $ 21
